Citation Nr: 0534287	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to May 1975.

This case comes before the Board of Veterans'Appeals (Board) 
on appeal of an April 2002 rating decision by the RO in No. 
Little Rock, Arkansas.  

A video conference hearing was held in May 2004, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In June 
2004, the Board received a duplicate copy of a private 
medical record.
 
Pursuant to a Board remand in December 2004, the Appeals 
Management Center (AMC) in Washington, D.C., undertook 
further development.  In August 2005, the AMC issued a 
supplemental statement of the case (SSOC) that reflects the 
continued denial of the claims on appeal.  The case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

Arthritis of the knees was first manifested many years after 
service discharge, and the competent evidence establishes no 
medical relationship between any such disability and any 
incident of the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
right knee are not met.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for arthritis of the right and left knees has been 
accomplished.

Through February 2002 and December 2004 (resent in February 
2005) notice letters, a June 2002 statement of the case, and 
an August 2005 supplemental statement of the case, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2002 and December 2004 
(resent in February 2005) notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, in the 
December 2004 notice letter, the veteran was requested to 
provide the RO with any evidence or information in his 
possession pertaining to his claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the April 2002 rating action on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this case does not, in any way, prejudice the veteran.  In 
this regard, the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and adjudicated after notice was provided.  

As indicated above, the June 2002 statement of the case 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to the claims.  Furthermore, in the 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
After the notice letters and statement of the case, the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment he received from 
providers from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  As indicated below, the AMC 
has obtained treatment reports from the Mountain Home and 
North Little Rock, Arkansas VA Medical Center (VAMC), dated 
from March 2002 to April 2003.  In addition, the AMC has 
obtained a copy of the April 1993 Social Security 
Administration (SSA) decision finding the veteran entitled to 
disability benefits, together with medical records underlying 
that determination.  The veteran and his representative have 
submitted statements, private medical records and duplicate 
copies of the veteran's service medical records.  
Furthermore, at the May 2004 hearing the veteran requested, 
and was afforded, 60 days abeyance to submit additional 
medical evidence in support of his claims.  Only duplicate 
evidence has been received and no additional evidence appears 
forthcoming.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claims for service connection for right knee 
and left knee arthritis that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim(s) is harmless. 
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.  

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. § 1111. This presumption of soundness, however, may 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service. Id.; see also 
VAOPGCPREC 3-03 (July 16, 2003).

In this case, VA medical evidence shows that the veteran is 
currently diagnosed with bilateral knee arthritis.  The Board 
notes, however, that there is no evidence of bilateral knee 
arthritis during or within one year of service.  That is, 
there is no documented complaint, treatment, or diagnosis for 
a knee disorder, to include arthritis.  Service medical 
records reflect that clinical and diagnostic findings on 
enlistment examination in March 1974 were essentially normal.  
On a contemporaneous report of medical history, the veteran 
checked "no" as to having had swollen or painful joints or 
arthritis, rheumatism or bursitis.  On separation examination 
in May 1975, the veteran was evaluated as clinically normal 
and the veteran stated that he was in good health.  
Therefore, the service records do not support the veteran's 
claims that he developed arthritis of the knees as a result 
of service. 

In fact, despite the veteran's contentions, there is no 
medical evidence of treatment or diagnosis of a right or left 
knee disorder until the 1990s, many years after the veteran's 
separation from service in 1975.  A November 1991 private 
medical record from T.C.P., M.D., (Dr. P.) reflects that the 
veteran reported he was first diagnosed with arthritis eight 
to ten years ago.  He stated his occupation as a heavy 
equipment operator in construction.  The doctor's impression 
was osteoarthritis right and left knees.

A December 1991 private x-ray study of the right and left 
knees revealed findings that the left knee showed femoral 
condyle degenerative changes, synovial thickening and mild 
joint space disease.  The right knee showed findings of 
osteochondral spurring.  

In a January 1992 private medical record, T.E.K., M.D., (Dr. 
K.) noted that the veteran reported problems with his knees 
for seven to eight years.  He worked on concrete, twelve 
hours a day and was having increased pain in both knees.  The 
veteran had been on several anti-inflammatory medicines.  A 
physical examination revealed that range of motion was 
approximately 0 to 120 bilaterally and the veteran's weight 
was 301.  X-rays showed some degenerative change of both 
knees.  The impression was degenerative changes in both knees 
that were definitely being aggravated by the veteran's size 
and as such the veteran was to get a dietetic consultation 
because any orthopedic procedure undertaken would be doomed 
to failure at his current weight.

In February 1992, Dr. P. indicated on an Arkansas work 
program form that the veteran was unable to work at 
employment of any kind due to degenerative arthritis.  He 
noted his disability as temporary, guarded.

In a December 1992 letter, Dr. P. stated that the veteran had 
bilaterally severe degenerative joint disease in the knees 
and spine.  His medical management had been maximized and he 
was unable to return to work in this current condition.

A February 1993 letter from M.C.W., M.D., (Dr. W.) reflects 
that the doctor took a complete history, examined the 
veteran's records and did a complete physical examination of 
the veteran.  The veteran reported working in heavy 
construction as a specialist on heavy machines since he was 
19 years old.  That job entailed continuous movements of the 
body and shocks to the entire body-more to the entire spinal 
column.  He first began to have pain and stiffness in the 
joints and muscles in the early eighties.  By 1986, he was 
seeing a doctor in Corpus Christi, Texas, who told him that 
he showed great arthritis spurs on the spinal column and the 
hip joints.  Dr. Walton diagnosed severe crippling 
degenerative arthritis of all joints and obesity contributing 
to the arthritis and disability.  

Records received from the Social Security Administration 
(SSA) in December 2004 included the private medical records 
of Drs. K. and P. noted above, and an August 1992 mental 
health evaluation conducted by R.R.Y., M.D., in which the 
veteran reported that his bilateral knee disorder began eight 
years ago.  He was a heavy equipment operator and as it 
spread to other joints he was unable to work.  He stated that 
he had never been hospitalized for this condition.  The 
diagnosis was severe arthritis.  The April 1993 SSA decision 
noted that the veteran's general physical capacity for 
sustained exertion had been severely compromised by his 
arthritic condition.  Based upon medical evidence 
establishing that the veteran had severe degenerative 
arthritis and other factors, the veteran was deemed to be 
disabled within the Social Security Act, effective January 
22, 1992.

The private medical evidence and SSA records do not support 
the veteran's contention that his current bilateral knee 
arthritis was incurred or aggravated by service.  Therefore, 
service connection may not be established based on chronicity 
in service or for disability first seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  In addition, the presumption of 
in-service incurrence for arthritis of the knees is not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In the veteran's November 2001 claim for VA disability 
compensation, he stated that he operated heavy equipment such 
as bull dozers, scrapers, etc., for a number of years.  After 
going to Alaska for a year and after finishing his tour of 
duty, he had been left with debilitating arthritis of the 
knees and was unable to work.  

In the veteran's May 2002 Notice of Disagreement he contended 
that his March 1974 entrance examination indicated that his 
arthritis pre-existed his military service and that his May 
1975 Separation examination failed to acknowledge this 
condition existed.  He further asserted that he was assigned 
to Fort Richardson, Alaska, which had sub zero temperatures 
in the winter and that it was common knowledge that cold 
weather aggravates arthritis, which is what happened to him 
to the extent that he could not perform his duties in 
service.  

At the May 2004 Board hearing, the veteran testified that he 
had problems with arthritis of his knees at the time of his 
entrance examination.  He recalled telling the examiner about 
his preexisting knee disorder.  The veteran asserted that the 
examiner scribbled some check marks on the entrance 
examination report.  During service he was a firefighter and 
he did a lot of training that required him to get up and off 
of the fire trucks.  He testified that the knee problems he 
had was aggravated by his military service.  He explained 
that his duty station was in Fort Richardson, Alaska, where 
he was exposed to cold weather.  As a result of that service, 
his knees "really blew up."  He stated he asked his 
sergeant to see a doctor for his knees, but he was not 
allowed.  Upon discharge from the military he saw a VA doctor 
for his knees at Mountain Home.  He indicated that between 
1975 and 1993 he had severe knee problems.  He couldn't walk 
and had to use a cane a lot of the time.  In his opinion, 
although he was not certain why he was discharged from 
service early, he thought it had something to do with his 
knee problems.  

The Board finds no competent evidence of a nexus between the 
veteran's current bilateral knee disorder and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In fact, according to 
the private medical evidence of record, the veteran reported 
to those doctors that his knee problems began during the 
1980s, as opposed to military service.  The Board emphasizes 
that the veteran, as a lay person, is not competent to offer 
an opinion as to the etiology of his disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his personal opinion that he had arthritis of the knees 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.  

The Board has considered the veteran's contention that he had 
been diagnosed with arthritic knees prior to his entrance 
into service; and that his preexisting disorder was 
aggravated by service.  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
noted above, there is no medical evidence of record 
documenting that the veteran was diagnosed with a bilateral 
knee disorder prior to his entrance into service.  Moreover, 
there is no medical evidence during service documenting that 
the veteran was diagnosed with arthritis of the knees or any 
other knee disorder.  The Board finds that the foregoing 
evidence is against the veteran's claim that he had a 
preexisting bilateral knee disorder.  Therefore, the 
presumption of soundness attaches because it has not been 
rebutted by clear and unmistakable evidence.  

This record offers no medical evidence that the veteran's 
current bilateral knee disorder is related to service.  To 
the extent the veteran's reported history may be suggested to 
refer to service (which it does not do) the Board emphasizes 
that a medical record that documents medical history provided 
by a veteran but does not provide additional enhancement or 
analysis is not competent medical evidence required to 
establish service connection.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Subsequent VA records offer no 
additional comment as to the etiology of the of the bilateral 
knee disorder.  Absent such competent evidence of a nexus, 
the claim must be denied.  

Accordingly, the Board finds that arthritis of the knees was 
first manifested many years after service discharge, and the 
competent evidence establishes no medical relationship 
between any such disability and any incident of the veteran's 
military service.  

In summary, as right and left knee arthritis was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to the veteran's military service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for right 
and left knee arthritis.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


